Per Curiam.
It is conceded by counsel for the appellant that in the case of Wan Shing v. U. S., 140 U. S. 424, 11 Sup. Ct. Rep. 729, the supreme court decided the point involved in the present appeal adversely to the appellant. Nevertheless we are asked, by virtue of the sixth section of the act creating this court, to certify the case to the supreme court for instructions, upon the ground, as is claimed, that that court might have decided the case of Wan Shing v. U. S. the same way for other reasons than those assigned as the basis of the decision, and because in that case the attention of the court was not called to certain provisions of the act of congress, the consideration of which, it is claimed, would have wrought a different result. There is nothing in the opinion of the court to indicate that its attention was not called to the clauses of the act referred to. The precise point was decided, and we are bound to presume that every provision of the law bearing upon the subject was *645considered by the court. Wo cannot put ourselves in tho attitude of asking instructions upon a point already decided. If, as is contended on the part of the appellant, the case of Wan Shing v. U. S. was not fully presented to the court; and if, as is said, the treasury department of the government, in enforcing the provisions of the act of congress involved in Wan Shing,s Case, is giving it a different construction from that given by the court whose province it is to construe and declare its meaning, under the belief that the court did not really intend to decide what it did decide; or if, for any cause, the supreme court may wish'to reconsider the question, — an application to that tribunal to cause the record in the present case to be certified up to it may afford the appellant the remedy he seeks. For this court there is nothing to do but to affirm the judgment on the authority of the case cited, and it is ordered accordingly.